DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the intake is configured to extract air form the intake”.  It is unclear how the intake can extract air from itself, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffinberry 2012/0000205.
	In regards to Independent Claim 1, Coffinberry teaches a supersonic gas turbine engine (paragraph [0039] and figure 2) for an aircraft (figure 1) comprising: a nacelle (wall defined at 10 in figure 2), a fan (7), an engine core (core including high pressure compressor 
	Regarding Dependent Claim 3, Coffinberry teaches that the at least one heat exchanger only partly fills the annulus of the tertiary airflow duct in the circumferential direction (heat exchangers 45 fill only a portion of 42 as shown in figure 3).
	Regarding Dependent Claim 4, Coffinberry teaches a plurality of heat exchangers (45) are mounted in the tertiary flow duct (as shown in figures 2 and 3), wherein the heat exchangers are arranged to have gaps between them in the circumferential direction (gaps between heat exchangers 45 shown in figure 3).
	Regarding Dependent Claim 5, Coffinberry teaches at least arc shaped heat exchanger is provided in the tertiary airflow duct (45 is arc shaped as shown in figure 3).
	Regarding Dependent Claim 6, Coffinberry teaches that the at least one heat exchanger fills the entire annulus of the tertiary airflow duct in the radial direction (45 extends radially across entire passage as shown in figure 3).
Dependent Claim 17, Coffinberry teaches that the heat exchanger is connected to a fluid system (40 connected to air cycle machine 34 in figure 2), wherein the fluid of the fluid system is cooled in the at least one heat exchanger by the tertiary airflow (paragraph [0024]).
Claims 1, 2 and 7-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder 2014/0271116.
	In regards to Independent Claim 1, Snyder teaches a supersonic gas turbine engine (100, which is capable of being operated supersonically) for an aircraft (paragraph [0003]) comprising: a nacelle (202b), a fan (fan in figure 1 below), an engine core (core in figure 1 below) located downstream of the fan (as shown in figure 1), the engine core comprising a primary duct configured to guide a core airflow through the engine core (core flow in figure 1), a bypass duct (104) located downstream of the fan, the bypass duct extending between the engine core and an engine casing (202 and core) and being configured to guide a bypass airflow through the bypass duct (flow through 104), an intake (Engine Inlet in figure 1) located upstream of the fan, and a tertiary airflow duct (106) extending between the engine casing and the nacelle (between 202 and 202b) and being configured to guide a tertiary airflow (flow through 106), wherein the intake is configured to extract air from the intake and guide it to the tertiary airflow duct (air flow from inlet enters 106 through inlet at 109 in figure 1), the extracted air flowing as tertiary airflow through the tertiary airflow duct (209a), wherein at least one heat exchanger (108) is mounted in the tertiary airflow duct (108 mounted within 106 as shown in figure 1).

    PNG
    media_image1.png
    328
    549
    media_image1.png
    Greyscale

Figure 1 of Snyder
	Regarding Dependent Claim 2, Snyder teaches that the at least one heat exchanger fills the entire annulus of the tertiary airflow duct in the circumferential direction (paragraph [0020]).
	Regarding Dependent Claim 7, Snyder teaches that the at least one heat exchanger only partly fills the annulus of the tertiary airflow duct in the radial direction (208 as shown in figures 2 and 3).
	Regarding Dependent Claim 8, Snyder teaches that the at least one heat exchanger is mounted to an inner wall of the nacelle (208 mounted to inner wall of nacelle in figure 3).
	Regarding Dependent Claim 9, Snyder teaches that the at least one heat exchanger is mounted to an outer wall of the engine casing (208 mounted to outer wall of engine casing in figure 2).
	Regarding Dependent Claim 10, Snyder teaches that the at least one heat exchanger is located midway between the engine casing and the nacelle (108 as shown in figure 1 is midway between walls in duct 106).
	Regarding Dependent Claims 15 and 16, Snyder teaches that the heat exchanger is implemented as a surface cooler or plate cooler type of heat exchanger comprising cooling fins mounted on the heat exchanger (plate-fin heat exchanger, paragraph [0028]).
s 1, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storage 2008/0095611.
	In regards to Independent Claim 1, Storage teaches a supersonic gas turbine engine (10, which is capable of being operated supersonically) for an aircraft (turbofan engine 10 is for an aircraft) comprising: a nacelle (42), a fan (12), an engine core (44) located downstream of the fan (as shown in figure 1), the engine core comprising a primary duct configured to guide a core airflow through the engine core (core flow in figure 1), a bypass duct (40) located downstream of the fan, the bypass duct extending between the engine core and an engine casing (between 44 and 201) and being configured to guide a bypass airflow through the bypass duct (flow through 40), an intake (28) located upstream of the fan, and a tertiary airflow duct (364) extending between the engine casing and the nacelle (between 201 and 42) and being configured to guide a tertiary airflow (flow through 364), wherein the intake is configured to extract air from the intake and guide it to the tertiary airflow duct (holes 366 extract air into 364), the extracted air flowing as tertiary airflow through the tertiary airflow duct (flow through 366), wherein at least one heat exchanger (300) is mounted in the tertiary airflow duct (300 in 364 in figure 6).
	Regarding Dependent Claim 11, Storage teaches an inner wall of the intake comprises bleed holes (366, paragraph [0045]), wherein bleed air from the intake bleed holes is guided to the tertiary airflow duct (paragraph [0045]).
	Regarding Dependent Claim 17, Storage teaches that the heat exchanger is connected to a fluid system (100), wherein the fluid of the fluid system is cooled in the at least one heat exchanger by the tertiary airflow (paragraphs [0019] and [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder as applied to claim 1 above, and further in view of Fletcher 2014/0341704.
	Regarding Dependent Claim 14, Snyder teaches the invention as claimed and discussed above.  However, Snyder does not teach that the heat exchanger is a matrix cooler.  Fletcher teaches a heat exchanger (40) in a bypass duct (32) that is a matrix type (paragraph [0021]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to replace the heat exchanger of Snyder with a matrix type heat exchanger, as taught by Fletcher, in order to high temperature and pressure (paragraph [0021]).
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storage as applied to claim 17 above, and further in view of Niergarth 2018/0050810.
	Regarding Dependent Claim 18, Storage teaches the invention as claimed and discussed above.  However, Storage does not teach fluid pipes passing through struts or vanes connecting an accessory gearbox in the core engine casing to the heat exchanger.  Niergarth teaches (particularly in figure 11) an accessory gearbox (342) that connects to a heat exchanger (408) through pipes in a vane (312).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to connect an accessory gearbox to the heat exchanger of Storage through pipes passing through a vane, as taught by Niergarth, in order to manage the temperature of the oil that passes through an accessory gearbox (paragraph [0049]).

Allowable Subject Matter
s 12, 13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 12, an intake centerbody with bleed holes, wherein bleed air from the intake centerbody bleed holes is guided through a front mounting frame upstream of the fan to the tertiary airflow duct; and prior art fails to teach, in combination with the other limitations of dependent claims 13 and 19, an accessory gearbox mounted in the tertiary airflow duct.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741